Per Curiam.
“In the administration of county affairs county commissioners are vested by law with a broad discretion, and the reviewing power of a judge of the superior court should be exercised witli caution, and no interference had unless it is clear and manifest that the county authorities are abusing the discretion vested in them by law.” Dunn v. Beck, 144 Ga. 148 (86 S. E. 385), and cases cited; Holt v. Smith, 149 Ga. 48 (99 S. E. 119). In the instant case such abuse of discretion was not made to appear, and the court erred in enjoining the levy of the tax made by the county commissioners.

Judgment reversed.


All the Justices concur, except Fish, G. J., absent, and

*585No. 1678.
December 9, 1919.
Rehearing denied January 17, 1920.
Injunction. Before Judge Harrell. Decatur superior court. . September 30, 1919.
John R. Wilson, Hartsfield & Conger, and Potte & Hofmayer, for plaintiffs in error.
G. G. Bower and T. S. Hawes, contra.